                Case 19-10729-MFW              Doc 144        Filed 05/06/19        Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
ORCHIDS PAPER PRODUCTS
COMPANY, et al.,1                                          Case No. 19-10729 (MFW)

                 Debtors.                                  Jointly Administered


              AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON MAY 6, 2019 AT 2:00 P.M. (ET)

    **PLEASE NOTE THAT THIS HEARING HAS BEEN RESCHEDULED TO MAY 10,
     2019 AT 10:30 A.M. THE HEARING ON MAY 6, 2019 HAS BEEN CANCELLED.**

MATTERS GOING FORWARD

1.       Motion of Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
         361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local
         Bankruptcy Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
         Obtain Postpetition Senior Secured Superpriority Financing, (II) Authorizing the Debtors’
         Limited Use of Cash Collateral, (III) Granting Adequate Protection to the Prepetition
         Secured Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
         [Docket No. 18; Filed: 4/1/2019]

         Objection Deadline:                April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                 a)       Interim Order Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364 and
                          507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy
                          Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
                          Obtain Postpetition Senior Secured Superpriority Financing, (II)
                          Authorizing the Debtors' Limited Use of Cash Collateral, (III) Granting
                          Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a
                          Final Hearing, and (V) Granting Related Relief [Docket No. 44; Entered:
                          4/4/2019]


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.
2
  Amended items appear bold.

68474420.1
               Case 19-10729-MFW         Doc 144     Filed 05/06/19     Page 2 of 5



                   b)   Omnibus Notice of Pleadings and Hearing Thereon [Docket No. 45; Filed:
                        4/4/2019]

         Response(s) Received:

                   a)   Limited Objection of M3 Construction, Inc. to Motion of Debtors for
                        Entry of Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and 507,
                        Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy
                        Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
                        Obtain Postpetition Senior Secured Superpriority Financing, (II)
                        Authorizing the Debtors' Limited Use of Cash Collateral, (III) Granting
                        Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a
                        Final Hearing, and (V) Granting Related Relief [Docket No. 77; Filed:
                        4/24/2019]

                   b)   Objection of the Official Committee of Unsecured Creditors to the Motion
                        of the Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
                        §§ 105, 361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004
                        and 9014 and Local Bankruptcy Rules 2002-1, 4001-1, 4001-2 and 6004-1
                        (I) Authorizing the Debtors to Obtain Postpetition Senior Secured
                        Superpriority Financing, (II) Authorizing The Debtors Limited Use of
                        Cash Collateral, (III) Granting Adequate Protection to Prepetition Secured
                        Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
                        [Docket No. 87; Filed: 4/26/2019]

                   c)   Informal response from the Office of the United States Trustee

         Status:        This matter has been continued to May 10, 2019 at 10:30 a.m.

2.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Substantially All of the Debtors' Assets, (B) Scheduling an
         Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)
         Authorizing the Debtors to Enter Into the Option Agreement and the Stalking Horse
         Agreement, (E) Approving Bid Protections, (F) Approving Procedures for the
         Assumption and Assignment of Contracts and Leases, and (G) Granting Related Relief;
         and (II) an Order (A) Approving the Sale of Substantially All of the Debtors' Assets Free
         and Clear of All Liens, Claims, Encumbrances, and Interests, (B) Authorizing the
         Assumption and Assignment of Contracts and Leases, and (C) Granting Related Relief
         [Docket No. 25; Filed: 4/1/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)




                                                 2
68474420.1
              Case 19-10729-MFW        Doc 144     Filed 05/06/19    Page 3 of 5



         Related Document(s):

               a)     Notice of Motion of Debtors for Entry of (I) an Order (A) Approving Bid
                      Procedures in Connection with the Potential Sale of Substantially All of
                      the Debtors' Assets, (B) Scheduling an Auction and a Sale Hearing, (C)
                      Approving the Form and Manner of Notice Thereof, (D) Authorizing the
                      Debtors to Enter Into the Option Agreement and the Stalking Horse
                      Agreement, (E) Approving Bid Protections, (F) Approving Procedures for
                      the Assumption and Assignment of Contracts and Leases, and (G)
                      Granting Related Relief; and (II) an Order (A) Approving the Sale of
                      Substantially All of the Debtors' Assets Free and Clear of All Liens,
                      Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and
                      Assignment of Contracts and Leases, and (C) Granting Related Relief
                      [Docket No. 47; Filed: 4/4/2019]

         Response(s) Received:

               a)     Limited Objection of M3 Construction, Inc. to Debtors' Motion for an
                      Order Approving Bid Procedures in Connection with the Potential Sale of
                      Substantially All of the Debtors' Assets [Docket No. 78; Filed: 4/24/2019]

               b)     Objection of the United States Trustee to the Motion of Debtors for Entry
                      of (I) an Order (A) Approving Bid Procedures in Connection with the
                      Potential Sale of Substantially All of the Debtors Assets, (B) Scheduling
                      an Auction and a Sale Hearing, (C) Approving the Form and Manner of
                      Notice Thereof, (D) Authorizing the Debtors to Enter into the Option
                      Agreement and the Stalking Horse Agreement, (E) Approving Bid
                      Protections, (F) Approving Procedures for the Assumption and
                      Assignment Of Contracts and Leases, and (G) Granting Related Relief;
                      and (II) an Order (A) Approving the Sale of Substantially All of the
                      Debtors Assets Free and Clear Of All Liens, Claims, Encumbrances, and
                      Interests, (B) Authorizing the Assumption and Assignment of Contracts
                      and Leases, and (C) Granting Related Relief [Docket No. 79; Filed:
                      4/24/2019]




                                               3
68474420.1
               Case 19-10729-MFW         Doc 144     Filed 05/06/19    Page 4 of 5



                   c)   Objection of the Official Committee of Unsecured Creditors to the Motion
                        of Debtors For Entry of (I) An Order (A) Approving Bid Procedures In
                        Connection with the Potential Sale of Substantially all of the Debtors
                        Assets, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the
                        Form and Manner of Notice Thereof, (D) Authorizing the Debtors to Enter
                        into the Option Agreement and the Stalking Horse Agreement, (E)
                        Approving Bid Protections, (F) Approving Procedures for the Assumption
                        and Assignment of Contracts and Leases, and (G) Granting Related Relief;
                        and (II) An Order (A) Approving the Sale of Substantially All of the
                        Debtors Assets Free and Clear of All Liens, Claims, Encumbrances, and
                        Interests, (B) Authorizing the Assumption and Assignment of Contracts
                        and Leases and (C) Granting Related Relief [Docket No. 86; Filed:
                        4/26/2019]

                   d)   Informal responses from the United States of America, RDP 27 LLC,
                        USBCDE Sub-CDE 146, LLC, and United Steel, Paper and Forestry,
                        Rubber, Manufacturing, Energy, Allied-Industrial, and Service Workers

         Status:        This matter has been continued to May 10, 2019 at 10:30 a.m.

3.       Application of the Debtors, Pursuant to 11 U.S.C. §§ 327(a) and 328(a), Fed. R. Bankr. P.
         2014 and 5002, and Del. Bankr. L.R. 2014-1 and 2016-2(h) for Entry of an Order (I)
         Authorizing Employment and Retention of Houlihan Lokey Capital, Inc. as Financial
         Advisor and Investment Banker for the Debtors Nunc Pro Tunc to the Petition Date and
         (II) Modifying Certain Information Requirements of Del. Bankr. L.R. 2016-2 [Docket
         No. 57; Filed: 4/10/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Supplemental Declaration of Reid Snellenbarger in Support of the
                        Application of the Debtors, Pursuant to 11 U.S.C. §§ 327(a) and 328(a),
                        Fed. R. Bankr. P. 2014 and 5002, and Del. Bankr. L.R. 2014-1 and 2016-
                        2(h) for Entry of an Order (I) Authorizing Employment and Retention of
                        Houlihan Lokey Capital, Inc. as Financial Advisor and Investment Banker
                        for the Debtors Nunc Pro Tunc to the Petition Date and (II) Modifying
                        Certain Information Requirements of Del. Bankr. L.R. 2016-2 [Docket No.
                        90; Filed: 4/29/2019]




                                                 4
68474420.1
               Case 19-10729-MFW         Doc 144     Filed 05/06/19    Page 5 of 5



         Response(s) Received:

                   a)   Reservation of Rights of the Official Committee of Unsecured Creditors
                        With Respect to the Application of the Debtors, Pursuant to 11 U.S.C. §§
                        327(a) and 328(a), Fed. R. Bankr. P. 2014 and 5002, and Del. Bankr. L.R.
                        2014-1 and 2016-2(h), for Entry of an Order (I) Authorizing Employment
                        and Retention of Houlihan Lokey Capital, Inc. as Financial Advisors and
                        Investment Banker for the Debtors Nunc Pro Tunc to the Petition Date and
                        (II) Modifying Certain Information Requirements of Del. Bankr. L.R.
                        2016-2 [Docket No. 109; Filed: 4/29/2019]

                   b)   Informal comments from the Office of the United States Trustee to the
                        proposed form of order

         Status:        This matter has been continued to May 10, 2019 at 10:30 a.m.

Dated: May 6, 2019                           Respectfully submitted,
       Wilmington, Delaware
                                             POLSINELLI PC

                                              /s/ Shanti M. Katona
                                             Christopher A. Ward (Del. Bar No. 3877)
                                             Shanti M. Katona (Del. Bar No. 5352)
                                             Brenna A. Dolphin (Del. Bar No. 5604)
                                             222 Delaware Avenue, Suite 1101
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 252-0920
                                             Facsimile: (302) 252-0921
                                             cward@polsinelli.com
                                             skatona@polsinelli.com
                                             bdolphin@polsinelli.com
                                             -and-
                                             Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                             150 N. Riverside Plaza, Suite 3000
                                             Chicago, Illinois 60606
                                             Telephone: (312) 819-1900
                                             Facsimile: (312) 819-1910
                                             jswitzer@polsinelli.com

                                             Counsel to the Debtors and
                                             Debtors in Possession




                                                5
68474420.1
